FIITE              \

      IN CLERKS OFFICE
                                                             This opinion was fiied for record
mrrsuE court,state of washinqtqn
            /IDG ] 6 im                                 at                   on

■^1-AAA kjAAJ^i : ^
        GMIEFJUS7KE                                                       c:^         Vepor
                                                                  SUSAN L CARLSON
                                                             Supreme COURT clerk




IN THE SUPREME COURT OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                           NO. 94973-5


                         Respondent,

V.                                                             EN BANC


TYLER WILLIAM WATKINS,
                                                               Filed:       AUG 1 6 2018
                         Appellant.


        FAIRHURST, C.J.—Sixteen year old Tyler William Watkins was charged

with first degree burglary in adult court pursuant to former ROW 13.04.030(1)

(2009), amended by Laws of 2018, chapter 162, section 1.^ Former RCW
13.04.030(1) (2009), part of the Basic Juvenile Court Act (BJCA), provided that

juvenile courts must automatically decline jurisdiction over 16 and 17 year olds


        ' The 2018 amendment to RCW 13.04.030(l)(e)(v)(D) removed first degree burglary and
several other ^crimes from the list of enumerated offenses that would automatically subject a
juvenile offender to adult court jurisdiction. The amendment did not moot the constitutional issue
presented in this case because this amendment does not apply retroactively and because the
amendment did not remove the automatic decline component of former RCW 13.04.030(1)
(2009). The amendment narrowed the scope of juvenile offenders who would be charged
automatically in adult court but still requires juvenile courts to automatically decline jurisdiction
over juveniles charged with certain violent offenses. The amendment has no bearing on our
resolution of this constitutional issue.
State V. Watkins, No. 94973-5


charged with enumerated offenses. Watkins argues that his due process rights were

violated because the automatic decline component of former RCW 13.04.030(1)

(2009) applied without him first having a hearing on whether the juvenile court

should retain jurisdiction. As we previously did in In re Boot, 130 Wn.2d 553, 925

P.2d 964 (1996)(upholding former RCW 13.04.030(1)(1994) against substantive

and procedural due process challenges), we again hold that automatic decline does

not violate due process because juveniles do not have a constitutional right to be

tried in juvenile court. We affirm the conviction.

                       I. FACTS AND PROCEDURAL HISTORY


      Watkins was charged with one count of first degree burglary based on

information that he and his younger brother broke into the victim's home and stole

nine firearms when the victim was gone. Watkins' fingerprints matched those

found at the scene of the crime, and a search of Watkins' home revealed three of

the nine firearms that were stolen in the burglary.

      Watkins was 16 years old at the time he was charged and he had a prior

felony conviction for theft of a firearm. The information was filed in superior court

pursuant to former RCW 13.04.030(l)(e)(v)(D) (2009), which required the

juvenile court to automatically decline jurisdiction over a 16 or 17 year old with a

prior felony conviction who was subsequently charged with first degree burglary.

Before trial, Watkins filed a motion objecting to automatic transfer of his case to


                                        -2-
State V. Watkins, No. 94973-5


superior court, arguing that automatic decline violates federal due process; the

Eighth Amendment to the United States Constitution; and article I, section 14 of

the Washington Constitution (prohibiting cruel punishment). The trial court denied

the motion on the basis that it was bound by this court's determination in Boot, 130

Wn.2d at 557-58.


      Watkins stipulated to a bench trial on agreed documentary evidence and was

found guilty as charged. Accepting the parties' recommendation, the trial court

sentenced Watkins to 16 months in prison and 18 months on community

supervision. Watkins appealed, and we granted direct review.

                                    II. ISSUES


      A.    Does a juvenile court's automatic declination of jurisdiction under

former RCW 13.04.030(1) (2009) violate a juvenile defendant's procedural or

substantive due process rights?

      B.    Has Boot's substantive due process holding been abrogated by

subsequent decisions ofthis court or the United States Supreme Court?

                          III. STANDARD OF REVIEW


      The constitutionality of a statute is reviewed de novo. State v. Jorgenson,

179 Wn.2d 145, 150, 312 P.3d 960 (2013). The party challenging the

constitutionality of a statute bears the burden of proving the statute is

unconstitutional beyond a reasonable doubt. State v. Leatherman, 100 Wn. App.


                                       -3 -
State V. Watkins, No. 94973-5


318, 321, 997 P.2d 929(2000). If possible, the court will construe a statute so as to

render it constitutional. Jorgenson, 179 Wn.2d at 150.

                                        IV. ANALYSIS


        Watkins contends that former RCW 13.04.030(1)(2009) is unconstitutional

under the Fifth and Fourteenth Amendments to the United States Constitution.^

Specifically, Watkins argues that automatic decline violates procedural due process

by depriving him of his right to a hearing^ in juvenile court.He also argues that

automatic decline violates substantive due process by depriving him of his right to

be punished in accordance with his level of culpability. Watkins and amici

(Juvenile Law Center, American Civil Liberties Union of Washington, and others)

make numerous policy arguments in favor of prosecuting all juveniles in juvenile



       ^ Watkins does not invoke the due process protections of the Washington Constitution.
       ^ This hearing is sometimes referred to as a       hearing" because of the United States
Supreme Court's decision in Kent v. United States, 383 U.S. 541, 566-67, 86 S. Ct. 1045, 16 L.
Ed. 2d 84 (1966), which laid out the relevant factors a juvenile court must consider before
exercising its discretion to assign adult court jurisdiction. See, e.g.. United States v. Bland, 153
U.S. App. D.C. 254, 472 F.2d 1329, 1344 n.8 (1972) (Wright, J., dissenting) (using the term
''Kent hearing").
       ^ Watkins attempts to bolster his argument by pointing out that several other states have
banned automatic decline statutes, including Delaware, Nevada, Missouri, and Hawaii. Hughes
V. State, 653 A.2d 241, 252 (Del. 1994)(Fourteenth Amendment and state constitution); In re
William M., 124 Nev. 1150, 1152, 196 P.3d 456 (2008) (Fifth Amendment right against self-
incrimination); Mo. Rev. Stat. § 211.031; Haw. Rev. Stat. § 571-22. However, some of these
states removed automatic decline procedures by statutory amendment. Only the Delaware
Supreme Court case actually supports Watkins' argument that the federal constitution provides
the right to a Kent hearing. Hughes, 653 A.2d 241. The statute in Hughes automatically
transferred juvenile felony cases to adult court if the juvenile turned 18 before the date of
adjudication. Id. at 247. Concerned that prosecutors could strategically delay the adjudication of
17 year olds in order to subject them to adult court jurisdiction, the court said that juveniles had a
constitutional right to a hearing that would consider "the nature of the ojfense rather than the
nature of the charge.'" Id. at 251. Here, former RCW 13.04.030(1)(2009)took into consideration
                                                -4-
State V. Watkins, No. 94973-5


court^ but fail to show that a Kent hearing in juvenile court is required by the

United States Constitution under this particular statutory scheme. See Kent v.

United States, 383 U.S. 541, 557, 86 S. Ct. 1045, 16 L. Ed. 2d 84 (1966). The

Washington State Legislature created our juvenile court system and therefore has

the power to define its jurisdiction. ROW 13.04.021. There is no constitutional

right to be tried in juvenile court and, hence, no constitutional right to a Kent

hearing before being tried in adult court. Boot, 130 Wn.2d at 569-72.

       Watkins also contends that this court's decision in Boot, which upheld the

constitutionality of former RCW 13.04.030(1)(1994) against due process. Eighth

Amendment, and equal protection challenges, has been abrogated by Eighth

Amendment decisions of both this court and the United States Supreme Court.

However, Boot's reasoning is sound, and its due process holdings have not been

undermined by subsequent Eighth Amendment decisions. Automatic decline does

not implicate the Eighth Amendment's prohibition on cruel and unusual



both the nature of the offense and the nature of the charge. Thus, the persuasive value ofHughes
is severely limited.
       ^ Watkins and amici argue, among other things, that juveniles transferred to the adult
system "reoffend more quickly and are more likely to engage in violent crimes after release than
youths processed in the juvenile justice system." Jason J. Washbum, et ah. Psychiatric Disorders
among Detained Youths: A Comparison of Youths Processed in Juvenile Court and Adult
Criminal Court, 59 PSYCHIATRIC Servs. 965, 972 (2008). They also argue that juveniles are less
likely to receive age-appropriate treatment and education in adult facilities because adult
corrections personnel lack the specialized training needed to treat juveniles' mental health issues.
Campaign for Youth Justice, The Consequences Aren't Minor; The Impact of Trying
Youth as Adults and Strategies for Reform 7 (2007), http://www.justicepolicy
•org/research/l965 [https://perma.cc./ZT9A-A26R].
State V. Watkins, No. 94973-5


punishment because adult courts have discretion to depart from standard sentence

ranges to avoid excessive punishment ofjuveniles. See State v. Houston-Sconiers,

188 Wn.2d 1, 21, 391 P.3d 409(2017).^

A.     Former RCW 13.04.030(1) (2009) does not deprive Watkins of any due
       process right because there is no constitutional right to be tried in juvenile
       court


       Watkins contends that due process requires a Kent hearing before a juvenile

court may decline jurisdiction over a juvenile charged with one of the offenses

enumerated in former RCW 13.04.030(1) (2009). Juveniles charged with crimes

have a right to procedural due process.             re Gault, 387 U.S. 1, 30-31, 87 S. Ct.

1428, 18 L. Ed. 2d 527 (1967). "[T]he Due Process Clause provides that certain

substantive rights—life, liberty, and property—cannot be deprived except pursuant

to constitutionally adequate procedures." Cleveland Bd. of Educ. v. Loudermill,

470 U.S. 532, 541, 105 S. Ct. 1487, 84 L. Bd. 2d 494 (1985). Due process '"is not

a technical conception with a fixed content unrelated to time, place and

circumstances.'" Cafeteria & Rest. Workers Union, Local 473 v. McElroy, 367

U.S. 886, 895, 81 S. Ct. 1743,6 L. Bd. 2d 1230 (1961){cydotmg Joint Anti-Fascist

Refugee Comm. v. McGrath, 341 U.S. 123, 162-63, 71 S. Ct. 624, 95 L. Bd. 817


        ^ Watkins also argues that if the juvenile court had held a hearing to determine whether to
assign juvenile or adult court jurisdiction, the juvenile court would have assigned juvenile court
jurisdiction. However, this argument has no bearing on the constitutionality of former RCW
13.04.030(1)(2009), and this court lacks a record sufficient to determine the outcome of a Kent
hearing. Therefore, we do not reach this issue.


                                                  6-
State V. Watkins, No. 94973-5


(1951)(Frankfurter, J., concurring)). "[D]ue process is flexible and calls for such

procedural protections as the particular situation demands." Morrissey v. Brewer,

408 U.S. 471, 481, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972). Compliance with

procedural due process requires the court to identify the private interest affected by

the official action, the risk of erroneous deprivation, the probable value of

additional safeguards, and the State's interests. Mathews v. Eldridge, 424 U.S. 319,

335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).

      '"[TJhere is no constitutional right to be tried in a juvenile court.'" Boot, 130

Wn.2d at 571 (alteration in original)(quoting State v. Dixon, \ 14 Wn.2d 857, 860,

792 P.2d 137 (1990)); State v. Maynard, 183 Wn.2d 253, 259, 351 P.3d 159

(2015); In re Pers. Restraint ofDalluge, 152 Wn.2d 772, 783 n.8, 100 P.3d 279

(2004); State v. Oreiro, 73 Wn. App. 868, 873, 871 P.2d 666 (1994); State v.

Sandomingo, 39 Wn. App. 709, 711, 695 P.2d 592(1985); State v. Sharon,33 Wn.

App. 491, 494, 655 P.2d 1193 (1982) aff'd, 100 Wn.2d 230, 668 P.2d 584

(1983); State v. Hodges,28 Wn. App. 902, 904, 626 P.2d 1025 (1981). And "the

right [to a Kent hearing] attaches only if a court is given statutory discretion to

assign juvenile or adult court jurisdiction." State v. Salavea, 151 Wn.2d 133, 140,

86 P.3d 125 (2004); Boot, 130 Wn.2d at 570.

      The Washington State Legislature created the juvenile court system by

enacting the BJCA. RCW 13.04.021. The BJCA provides that the juvenile court


                                         -7-
State V. Watkins, No. 94973-5


shall have exclusive original jurisdiction over all proceedings relating to juvenile

offenses—^but requires the juvenile court to automatically decline jurisdiction over

16 and       17 year olds charged              with       an enumerated      offense.^ RCW

13.04.030(l)(e)(v). Only an adult court may preside over such proceedings. Id. We

upheld the constitutionality of automatic decline in Boot. 130 Wn.2d at 557-58.^

This court will reject its prior holdings only on a clear showing that an established

rule is incorrect and harmful. State v. Otton, 185 Wn.2d 673, 678, 374 P.3d 1108

(2016).

       In Boot, two 16 year old juvenile defendants were charged with violent

crimes and prosecuted in adult criminal court pursuant to former RCW

13.04.030(l)(e) (1994). 130 Wn.2d at 558-60. Defendants challenged the

constitutionality of automatic decline under a variety of different theories.


       ^ Former RCW 13.04.030(2009) provides, in pertinent part:
      (1) Except as provided in this section, the juvenile courts in this state shall have
       exclusive original jurisdiction over all proceedings:

               (e) Relating to juveniles alleged or found to have committed offenses,
       traffic    or    civil   infractions,   or    violations   as   provided    in
       RCW 13.40.020 through 13.40.230, unless:

              (v) The juvenile is sixteen or seventeen years old on the date the alleged
       offense is committed and the alleged offense is:

             (D)Burglary in the first degree committed on or after July 1, 1997, and the
      juvenile has a criminal history consisting of one or more prior felony or
       misdemeanor offenses.
       ® The D.C. Circuit upheld a similar statute against a due process challenge in Bland, All
P.2d at 1335-36 (holding that a statute requiring 16 and 17 year old juveniles charged with a
felony offense to be charged in adult court does not violate due process).

                                              -8-
State V. Watkins, No. 94973-5


including that it violated the defendants' due process rights and the Eighth

Amendment. Id. at 569-72. With regard to the procedural due process challenge,

this court held that there is no constitutional right to be tried in a juvenile court and

the statute does not deprive the defendants "of any constitutionally protected right

merely by conferring adult criminal court jurisdiction over them without a

hearing." Id. at 571. This court held that automatic decline did not violate

substantive due process because it did not deprive juveniles of their right to be

punished in accordance with their degree of culpability. Id. at 572. Regarding the

Eighth Amendment challenge, we held that vesting adult court jurisdiction over a

juvenile without a hearing does not violate the Eighth Amendment because adult

court jurisdiction is not punishment in and of itself. Id. at 569. "The Eighth

Amendment question will not ordinarily be ripe for adjudication until [the

defendants] are actually sentenced." Id.

       Watkins argues that the Supreme Court's holding in Kent, which was

decided 30 years before Boot, is inconsistent with automatic decline and

establishes a constitutional right to a hearing before a juvenile is tried in adult

court. In Kent, 16 year old Morris Kent was arrested after a home invasion, rape,

and robbery. 383 U.S. at 543. He was charged in juvenile court under a statute

requiring that juvenile courts have exclusive jurisdiction over juvenile offenders.

Id. at 546. The statute allowed the juvenile court to transfer jurisdiction to adult


                                           -9-
State V. Watkins, No. 94973-5


court after compliance with procedural safeguards and a full investigation into the

facts of the case. Id. at 546 n.4, 565-68. Kent's lawyer moved for a full

investigation under the statute, but the juvenile court ignored the motion and

transferred Kent's case to adult court without an investigation or hearing. Id. at

546.


       The Supreme Court held that the trial court's failure to follow the statutory

procedures, state the reasons for transfer, and hold a hearing required reversal of

the juvenile court's order. Id. at 557-63. "[Tjhere is no place in our system of law

for reaching a result of such tremendous consequences without ceremony—without

hearing, without effective assistance of counsel, without a statement of reasons."

Id. at 554.


       Careful consideration of the statutory framework underlying the Kent

decision suggests that Kenfs holding is limited to circumstances where a juvenile

court has statutory discretion to retain or transfer jurisdiction.^ The statute in Kent

provided the juvenile court with jurisdiction over all juvenile proceedings and the

discretion to waive jurisdiction over a particular class ofjuvenile defendants. In


       ® The Supreme Court discussed automatic adult court statutes in a recent decision and
made no indication that the statutes are unconstitutional:
       [M]any States use mandatory transfer systems: A juvenile of a certain age who
       has committed a specific offense will be tried in adult court, regardless of any
       individualized circumstances. Of the 29 relevant jurisdictions, about half place at
       least some juvenile homicide offenders in adult court automatically, with no
       apparent opportunity to seek transfer to juvenile court.
Miller V. Alabama, 567 U.S. 460,487, 132 S. Ct. 2455, 183 L. Ed. 2d 407(2012).
         The statute in Kent provided:
                                              - 10-
State V. Watkins, No. 94973-5



contrast, former RCW 13.04.030(1) (2009) precludes our juvenile courts from

presiding over a particular class of juveniles. Kenfs hearing requirement makes

sense in the context of the D.C. statute because the juvenile court was vested with

discretion to make a jurisdictional decision. But a hearing requirement would be

absurd under Washington law because our juvenile court is statutorily precluded

from presiding over this type of case. Boot, 130 Wn.2d at 563 ("The statute does

not contemplate declination hearings, and they would serve no purpose in light of

the legislative decision to vest exclusive original jurisdiction in the adult criminal

court."). Thus, Kenf^ holding must be limited to circumstances where a juvenile

court has statutory authority to hear a particular case. Because Kent is

distinguishable on statutory grounds, its holding has no bearing on the

constitutionality offormer RCW 13.04.030(1)(2009).

       Resolving the procedural due process issue requires analysis ofthree factors:

(1) the private interest that will be affected by the official action;(2)the risk of an

erroneous deprivation of such interest through the procedures used and the

probable value, if any, of additional safeguards; and (3)the government's interest.


              '"If a child sixteen years of age or older is charged with an offense whieh
       would amount to a felony in the case of an adult, or any ehild charged with an
       offense which if committed by an adult is punishable by death or life
       imprisonment, the judge may, after full investigation, waive jurisdiction and order
       such child held for trial under the regular proeedure of the court which would
       have jurisdietion of such offense if committed by an adult; or such other court
       may exercise the powers eonferred upon the juvenile court in this subchapter in
       conducting and disposing of such cases.'"
383 U.S. at 547-48 (quoting former D.C. CODE § 11-914(1947)).
                                             - 11 -
State V. Watkins, No. 94973-5


including the fiscal and administrative burdens that the additional or substitute

procedures would entail. Mathews, 424 U.S. at 335-36.

      Regarding the private interest factor, Watkins has a reasonable interest in

remaining in juvenile court because juvenile court carries with it the potential for

lighter punishment. RCW 13.40.300. However, Watkins does not have a

constitutional right to be tried in juvenile court. See, e.g., Dixon, 114 Wn.2d at 860.

Regarding the erroneous deprivation factor, the risk that automatic decline will

erroneously deprive Watkins of his interest in juvenile court is low because there is

no discretion involved in the declination of jurisdiction—Watkins was either

charged with an enumerated offense or he was not. Former RCW 13.04.030(1)

(2009). The only discretion involved in the automatic decline process lies in the

hands of the prosecutor, who will sometimes have the discretion to charge a

defendant with an enumerated offense triggering automatic decline. These

charging decisions are unlikely to erroneously deprive Watkins of his interest in

juvenile court because criminal charges must be supported by probable cause. State

V. Rice, 174 Wn.2d 884, 889, 279 P.3d 849 (2012) ("[T]he legislature checks

prosecutors ... by defining the particular acts and circumstances that may warrant

criminal punishment . . . and the judiciary checks . . . prosecutors by reviewing

probable cause.").




                                        - 12
State V. Watkins, No. 94973-5


       A Kent hearing has no value as an additional safeguard here because,

regardless of the outcome of a Kent hearing, the juvenile court cannot exercise

jurisdiction over Watkins' case. Former RCW 13.04.030(l)(e)(v)(D)(2009). Thus,

Watkins' argument that due process requires a Kent hearing in juvenile court is

unconvincing. Boot, 130 Wn.2d at 571; Salavea, 151 Wn.2d at 140 ("[T]he right

[to a Kent hearing] attaches only if a court is given statutory discretion to assign

juvenile or adult court jurisdiction.").

       With regard to the government interest factor, the State has a legitimate

interest in deterring violent crime, and this interest is furthered by the threat of

harsher punishment in the adult system. Requiring a court to conduct a Kent

hearing under these circumstances would place an unnecessary burden on judicial

resources because the juvenile court is statutorily precluded from hearing this case.

Former RCW 13.04.030(1)(2009). Having weighed the Mathews factors, we hold

that automatic decline comports with procedural due process.

       Watkins' argument that automatic decline violates substantive due process

because it deprives him of his right to be sentenced in accordance with his

culpability is also unconvincing. Under Houston-Sconiers, adult courts have

discretion to consider the mitigating qualities of youth and sentence below the

standard range in accordance with a defendant's culpability. 188 Wn.2d at 21. The




                                           - 13 -
State V. Watkins, No. 94973-5


automatic decline component offormer RCW 13.04.030(1)(2009) does not violate

substantive due process.

B.    The substantive due process holding in Boot has not been abrogated by
      subsequent decisions ofthis court or the United States Supreme Court

      Watkins argues that our holding in Boot regarding substantive due process

has been abrogated by this court's holding in Houston-Sconiers and several

Supreme Court cases: Miller v. Alabama, 567 U.S. 460, 479, 132 S. Ct. 2455, 183

L. Ed. 2d 407 (2012)(holding that the Eighth Amendment requires individualized

sentencing for juveniles convicted of murder facing a potential sentence of life

without parole); Roper v. Simmons, 543 U.S. 551, 569-75, 125 S. Ct. 1183, 161 L.

Ed. 2d 1 (2005)(holding that the Eighth Amendment precludes the death penalty

for juveniles); Graham v. Florida, 560 U.S. 48, 62, 130 S. Ct. 2011, 176 L. Ed. 2d

825 (2010) (holding that the Eighth Amendment precludes life imprisonment

without parole for a juvenile who did not commit homicide); J.D.B. v. North

Carolina, 564 U.S. 261, 131 S. Ct. 2394, 180 L. Ed. 2d 310 (2011)(holding that

youth is a relevant factor in assessing whether a reasonable person would believe

he or she is in custody under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16

L. Ed. 2d 694 (1966)). With the exception of J.D.B., each of these cases was

decided on Eighth Amendment grounds and prohibits juveniles from receiving the




                                      - 14-
State V. Watkins, No. 94973-5


harshest sentences—death, mandatory life without parole, and life without parole

for a nonhomicide offense."

       This line of cases emphasized the principle that juveniles are

developmentally different from adults and that these differences are relevant to

juvenile defendants' constitutional rights. This principle is supported by a

substantial body of developmental research and neuroscience demonstrating

significant psychological differences between juveniles and adults. See, e.g.,

Graham, 560 U.S. at 68 ("developments in psychology and brain science continue

to show fundamental differences between juvenile and adult minds"). Specifically,

research shows that "'children have a lack of maturity and an underdeveloped

sense of responsibility, leading to recklessness, impulsivity, and heedless risk-

taking.'" Montgomery v. Louisiana,               U.S.      , 136 S. Ct. 718, 733, 193 L. Ed.

2d 599(2016)(internal quotation marks omitted)(quoting Miller, 567 U.S. at 471).


       "In J.D.B., the Supreme Court held that a juvenile's age properly informs the Miranda
custody analysis if the officer knew or should have known the juvenile's age. J.D.B., 564 U.S. at
271-72. "We have observed that children 'generally are less mature and responsible than
adults,' [and] that they 'often lack the experience, perspective, and judgment to recognize and
avoid choices that could be detrimental to them.'" Id. at 272 (citations omitted)(quoting Belotti
V. Baird, 443 U.S. 622, 635, 99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979) (plurality opinion)).
"Addressing the specific context of police interrogation, we have observed that events that
'would leave a man cold and unimpressed can overawe and overwhelm a lad in his early teens.'"
Id (quoting Haley v. Ohio, 332 U.S. 596, 599, 68 S. Ct. 302, 92 L. Ed. 224 (1948)(plurality
opinion)). The Court's holding in J.D.B. indicates that the principle of treating youthful
defendants differently than adults is properly applied in the due process context where a youthful
defendant's subjective mental state is a critical part of the constitutional analysis. Resolving the
question of whether former RCW 13.04.030(1)(2009) is constitutional does not require us to
analyze the subjective mental state of a youthful defendant. Therefore, J.D.B. does not guide our
resolution of this issue.


                                              - 15 -
State V. Watkins, No. 94973-5


Juveniles are also highly susceptible to '"negative influences and outside

pressures,'" and have limited "'contro[l] over their own environment.'" Miller, 567

U.S. at 471 (alteration in original) (quoting Roper, 543 U.S. at 569). Youthful

offenders have a greater capacity for rehabilitation than adults because a child's

character is '"not as well formed'" as an adult's and "'a greater possibility exists

that a minor's character deficiencies will be reformed.'" Graham, 560 U.S. at 68

(quoting Roper, 543 U.S. at 569-70). The Supreme Court has held that these

developmental characteristics indicate that youthful defendants are generally less

culpable than their adult counterparts. Roper, 543 U.S. at 570. It follows naturally

that any constitutional analysis weighing the culpability or decision-making skills

of a youthful defendant should take youthflilness into account.

      We addressed the diminished culpability of youthful defendants in Houston-

Sconiers, where we held that the Eighth Amendment gives trial courts discretion to

sentence juveniles below the standard sentencing range because "children are

different." 188 Wn.2d at 9. In that case, two juvenile offenders, ages 16 and 17,

were charged with a host of crimes relating to a Halloween robbery that brought

them automatically into adult court under former RCW 13.04.030(l)(e)(v)(C)

(2009). The trial court noted that it had no discretion to sentence the juveniles

below the standard range and sentenced them to 312 and 372 months, respectively.

Id. at 12-13. The defendants appealed, and the Court of Appeals reversed. Id. at 13.


                                       - 16-
State V. Watkins, No. 94973-5


In accordance with Miller, we held that "sentencing courts must have complete

discretion to consider mitigating circumstances associated with the youth of any

juvenile defendant, even in the adult criminal justice system, regardless of whether

the juvenile is there following a decline hearing or not." Id. at 21. We affirmed the

Court of Appeals and explained that "[tjrial courts must consider mitigating

qualities of youth at sentencing and must have discretion to impose any sentence

below the otherwise applicable [Sentencing Reform Act of 1981, chapter 9.94A

RCW,] range and/or sentence enhancements." Id. We declined to address the

validity of automatic decline under former RCW 13.04.030(1) (2009). Id. at 27

n.ll.


        Our reasoning in Houston-Sconiers affirms rather than undermines our

holding in Boot. Houston-Sconiers and Miller were concerned with the "choice

between extremes" that judges face when determining whether to assign juvenile

or adult court jurisdiction. Miller, 567 U.S. at 488. But Washington no longer faces

a choice between extremes because this court declared in Houston-Sconiers that

trial courts have discretion to sentence juveniles below the applicable sentencing

range in accordance with their culpability. 188 Wn.2d at 21; see State v. O'Dell,

183 Wn.2d 680, 689, 358 P.3d 359 (2015) (holding that adult courts may also

consider the youthful nature of young adults as a mitigating factor at sentencing).

Put simply, automatic decline does not violate a juvenile defendant's substantive


                                       - 17-
State V. Watkins, No. 94973-5


due process right to be punished in accordance with his or her culpability because

adult courts can take into account the "mitigating qualities of youth at sentencing."

Houston-Sconiers, 188 Wn.2d at 21.

      Watkins contends ihsA. Houston-Sconiers, Miller, Roper, and Graham require

more than simply taking into account a defendant's youthfulness at sentencing—^he

argues that they establish a substantive due process right to a Kent hearing before

being transferred to adult court. This argument lacks merit. The principle that

juveniles are developmentally different from adults factors into a court's decision

regarding a youthful defendant's culpability, like in Roper, Miller, and Graham, or

a youthful defendant's subjective mental state, like in J.D.B. That principle does

not factor into our determination of whether a jurisdictional statute like former

RCW 13.04.030 (2009) is constitutional because resolving this issue does not

require us to assess a youthful defendant's culpability or subjective mental state.

To resolve this issue we need decide only whether the legislature has the authority

to define the scope of juvenile court jurisdiction. The answer is yes—^the

legislature can define the scope of juvenile court jurisdiction because the

legislature itself created the juvenile court system and there is no constitutional

right to be tried in juvenile court. RCW 13.04.021; Boot, 130 Wn.2d at 571;

Maynard, 183 Wn.2d at 259; Dalluge, 152 Wn.2d at 783 n.8; Oreiro, 73 Wn. App.




                                       - 18-
State V. Watkins, No. 94973-5


at 873; Sandomingo, 39 Wn. App. at 711; Sharon, 33 Wn. App. at 494; Hodges, 28

Wn. App. at 904.

                                V. CONCLUSION


      This court already considered the constitutionality of former ROW

13.04.030(1)(1994) in Boot and held that automatic decline did not violate due

process. 130 Wn.2d at 571-72. The reasoning in Boot is sound and has not been

undermined by subsequent decisions of this court or the Supreme Court. We

therefore affirm the trial court's ruling that the automatic decline component of

former RCW 13.04.030(1)(2009)does not violate due process.




                                       19-
State V. Watkins, No. 94973-5




                                       ^   Iaaaaj^^   ^

         CUR:




                                -20-
State V. Watkins, No, 94973-5
(Yu, J., dissenting)




                                            No. 94973-5


        YU,J.(dissenting) — This case presents the opportunity to take a fresh look

at Washington's auto-decline statute, former RCW 13.04.030(1)(2009), which

requires certain accused juvenile offenders be removed from our juvenile court's

jurisdiction without the exercise of any judicial discretion or consideration of the

offender's individual circumstances.' In light of what we know and embrace

regarding adolescent behavior, I would hold that before a juvenile is transferred to

adult court there must be a hearing where a juvenile court judge considers whether

proceeding in adult court is appropriate in the particular juvenile's case.

Therefore, I respectfully dissent.




       '"Decline" is a misnomer because it implies that juvenile court had jurisdiction over the
youth and then chose not to exercise it. In fact, an auto-decline statute entirely strips juvenile
court of its jurisdiction over the youth; there is no jurisdiction to decline.

                                                   1
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

                                          ANALYSIS


        Juvenile courts are divisions of the superior courts, created by statute, and a

feature of Washington law since early statehood. RCW 13.04.021(1); State v.

S.J.C., 183 Wn.2d 408,415,352 P.3d 749(2015). Whereas adult courts are

punitive by design,juvenile courts aim to both rehabilitate youth and hold them

accountable in a manner that is consistent with their developmental stage. S.J.C.,

183 Wn.2d at 422. Reflecting their differing purposes,juvenile courts afford youth

rights, processes, and services that are not available in adult courts.

        The current statutory scheme dictates which accused juvenile offenders have

the right to be charged in juvenile court and which must automatically be declined

to adult court based on their age and the charges.^ RCW 13.04.030. While we

upheld the constitutionality of auto-decline in In re Boot, 130 Wn.2d 553, 571,925

P.2d 964(1996), this case presents the opportunity to revisit that holding.

        It is well established that when a statute provides juvenile courts with

discretion to transfer a juvenile to adult court, this "critically important"

determination cannot be made without an opportunity for a hearing. Kent v. United




        ^ Pursuant to former RCW 13.04.030(l)(e)(v)(2009), a juvenile offender who is at least
16 years old on the date of the alleged offense is automatically excluded from juvenile court for
certain alleged offenses. It is undisputed that in this case Tyler William Watkins was at least 16
years old on the date of the offense, and he was charged with one count of burglary in the first
degree. Therefore, pursuant to RCW 13.04.030(l)(e)(v)(D), the superior court had exclusive
original jurisdiction and Watkins had no statutory right to be tried in juvenile court.
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

States, 383 U.S. 541, 556, 86 S. Ct. 1045, 16 L. Ed. 2d 84(1966); State v. Salavea,

151 Wn.2d 133, 140, 86 P.3d 125 (2004). At the hearing, a juvenile court judge

considers factors such as the seriousness ofthe alleged offense, the juvenile's prior

record, home life, and maturity. Kent, 383 U.S. at 566-67; State v. Williams, 75

Wn.2d 604, 606-07, 453 P.2d 418 (1969), overruled in part on other grounds by

McRae v. State, 88 Wn.2d 307, 559 P.2d 563 (1977). In Boot, we held that no such

hearing is required when the statute mandates certain classes of accused juvenile

offenders be automatically declined to adult court without the opportunity for the

exercise ofjudicial discretion. 130 Wn.2d at 571. I believe it is time to overrule

Boot because its substantive due process analysis rests on an assumption we now

know to be false in light of new evidence and its application is incorrect and

harmful.


        The court in Boot relied on the prevailing assumption at the time that

juveniles are not categorically less culpable than adults except when the death

penalty is imposed. Id. at 571-72. Case law from the United States Supreme Court

and this court provided legal support for the court's conclusion. Id. (citing to

Stanford v. Kentucky,492 U.S. 361, 109 S. Ct. 2969, 106 L. Ed. 2d 306(1989),

overruled by Roper v. Simmons,543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1

(2005), to support the proposition juveniles are not categorically less culpable than

adults). And because the juveniles in Boot had not been sentenced to death, the
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

court adhered to precedent and held the juveniles' substantive due process

challenge failed and they had no right to be heard in juvenile court.

        Our understanding ofjuvenile culpability has changed dramatically over the

last 20 years. We now recognize that'"parts ofthe brain involved in behavior

control' continue to develop well into a person's 20s," and so juveniles differ from

adults in their "risk and consequence assessment, impulse control, tendency toward

antisocial behaviors, and [their] susceptibility to peer pressure." State v. O'Dell,

183 Wn.2d 680, 691-92, 358 P.3d 359(2015)(footnotes and internal quotation

marks omitted)(quoting Miller v. Alabama, 567 U.S. 460, 472, 132 S. Ct. 2455,

183 L. Ed. 2d 407(2012)).

        This new knowledge has resulted in a marked shift in the way we treat

accused juvenile offenders. When asked whether juveniles should be treated

differently than adults, both the United States Supreme Court and this court have

consistently answered affirmatively and now "it is the odd legal rule that does not

have some form of exception for children." Miller, 567 U.S. at 481. J.D.B. v.

North Carolina, 564 U.S. 261, 265, 131 S. Ct. 2394, 180 L. Ed. 2d 310(2011)(a

child's age is relevant in a Miranda custody analysis); Miller, 567 U.S. at 465

(mandatory juvenile life without parole violates the Eighth Amendment); Graham

V. Florida, 560 U.S. 48, 82, 130 S. Ct. 2011, 176 L. Ed. 2d 825(2010)(juvenile

life without parole for nonhomicide offenders violates the Eighth Amendment);
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

Roper V. Simmons, 543 U.S. at 578 (juvenile death penalty violates the Eighth

Amendment); State v. Houston-Sconiers, 188 Wn.2d 1, 9, 391 P.3d 409(2017)

(superior courts have "absolute discretion" to depart from standard sentences when

sentencing juveniles in adult court); O'Dell, 183 Wn.2d at 696 (adult courts may

consider youth as a mitigating factor when imposing a sentence on a young adult);

S.J.C., 183 Wn.2d at 411 (article I, section 10 does not apply to statutory sealing of

juvenile court records).

        The legislature has also reconsidered its approach to juveniles since the

unfounded fears ofjuvenile superpredators gripped the nation in the 1990s.

Corrected Br. of Amici Curiae Creative Justice, Cmty. Passageways,& Glover

Empower-Mentoring Program at 3-4. Recent policy decisions are in lockstep with

recent judicial decisions and evidence an understanding that adolescent brain

development must inform how juveniles are adjudicated. In 2018,the legislature

amended the statute at issue in this case, RCW 13.04.030(l)(e)(v), and removed

first degree burglary and other Crimes from those that result in automatic decline of

an accused juvenile offender. Laws OF 2018, ch. 162, § 1. The legislature also

took the extraordinary step of extending juvenile court jurisdiction to age 25,

recognizing that a juvenile does not instantly mature into an adult at age 18 or even

21. Id. While the majority correctly notes that the constitutionality ofthe

amended legislation is not properly before this court, the majority errs when it
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

dismisses it as "ha[ving] no bearing on our resolution" ofthis case. Majority at 1

n.1. I disagree. We should view the legislature's recent amendment as consistent

with the growing body of law and science that affirms the fundamental principle

that "children are different." State v. Houston-Sconiers, 188 Wn.2d 1, 18, 391

P.3d 409(2017)(citing Miller, 567 U.S. at 481).

        Despite how much has changed since Boot, the majority concludes that

juvenile court jurisdiction is not necessary to protect the substantive due process

rights ofjuveniles because adult courts have discretion to deviate from standard

sentences. Majority at 17-18 {citing Houstori-Scoriiers, 188 Wn.2d at 21). But the

burden of convincing the trial court to exercise that discretion in favor ofthe

youthful offender lies with the juvenile. State v. Ramos, 187 Wn.2d 420, 445, 387

P.3d 650(2017). And other burdens fall on the juvenile charged in adult court,

including an adult conviction record, the lack of confidentiality, the emphasis on

punishment over rehabilitation, and adult postsentencing conditions. Since those

burdens remain, the substantive due process question remains. And Boofs answer

to that question—which relied on the assumption that juveniles are not

categorically less culpable than adults—is incorrect.

        I would resolve this case by applying the fundamental principle that children

are different. As the Supreme Court explained in Kent,"[i]t would be

extraordinary if society's special concern for children .. . permitted" a judge to
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

order a juvenile transferred to adult court without the opportunity for a hearing.

383 U.S. at 554. I agree. And I believe, taken as a whole, our precedent

unmistakably supports applying this conclusion to all accused juvenile offenders. I

am unwilling to accept the premise that it is constitutionally permissible to

arbitrarily carve out certain classes of accused juvenile offenders and deprive them

ofthe right or opportunity to be heard in juvenile court before being transferred to

adult court. It creates an unacceptable risk that juveniles will be subjected to

convictions, stigma, conditions, and punishments that are disproportionate to their

crimes. I similarly do not believe that a decision "of such tremendous

consequences" can rest solely on prosecutorial discretion because the reality is that

political pressure may actually encourage prosecutors to transfer youth to adult

court in order to seek harsher sentences available only in adult court. Id. at 554.

        I would therefore reverse the trial court and hold that former RCW


13.04.030(1) is inconsistent with our case law and violates fundamental notions of

due process. I would further hold that juveniles cannot be transferred to adult court

without a hearing conducted by a juvenile court judge. The judge should consider

the individual circumstances of the case, such as the juvenile's age, maturity, and

offender history; the strength ofthe prosecutor's case; and the nature ofthe alleged

offense, including whether it was violent and how many youth were involved.




                                          7
State V. Watkins, No. 94973-5
(Yu, J., dissenting)

                                   CONCLUSION


       It is the status of being a juvenile, and not the specific offending behavior at

issue, that triggers differing protections for youth. Auto-decline statutes, however,

require certain accused juvenile offenders to be treated as adults based on their

alleged crimes, without any opportunity for a discretionary judicial determination

that the particular juvenile at issue should, in fact, be treated as an adult. Juveniles

have a right not to be automatically treated as adults. This requires a juvenile court

to conduct a hearing at which it considers the individual juvenile who has been

charged with a particular offense in order to determine whether adult criminal

court is the right place for that person. I respectfully dissent.
State V. Watkins, No. 94973-5
(Yu, J., dissenting)